              Case 1:19-cr-00710-SHS Document 70 Filed 08/10/21 Page 1 of 1


    Federal Defenders                                                                  Southern District
                                                        52 Duane Street-10th Floor, New York, NY 10007
    OF NEW YORK, INC.                                             Tel: (212) 417-8700 Fax: (212) 571-0392


    David E. Patton                                                               Southern District of Nt!w York
    Executive Director                                                                Jennifer L. Brown
                                                                                       Auomc1-in -Charge



                                                           August 10, 2021

        BY EMAIL & ECF

        Honorable Sidney H. Stein                                 MEMO ENDORSED
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                    Re:   United States v. Hai Jiao Dai,
                          19 Cr. 710 (SHS)

        Dear Judge Stein:

                 I write to respectfully request that the Court authorize Pre-Trial Services
         to release Hai Jiao Dai's expired Chinese passport, effective immediately, so
         that Mr. Dai can begin the process of renewing his travel documents in
         anticipation of his completion of home detention. The Government, via
         Assistant United States Attorney Thomas John Wright, does not take a position
         on this request. United States Probation Officer Joseph Barlow, who is
         supervising Mr. Dai out of the Eastern District of New York, does not object
         to this request as long as Mr. Dai surrenders any renewed travel documents he
         obtains before the completion of his home detention, at which point they will
         be returned to him. Mr. Dai agrees to retrieve his expired passport according to
         these terms.
Request Granted.
                                                           Respectfully Submitted,
Dated: New York, New York
       August 10, 2021
                                                                                                         :J


                                                           Ana.rew J alack, Esq.
                                                           Assistant Federal Defender
                                                           (212) 417-8768

                                                           Counsel for Hai Jiao Dai

         Cc:        AUSA Thomas John Wright
                    United States Probation Officer Joseph Barlow
